Contacts: Pat Sheaffer or Ron Wysaske, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Reports Fiscal Fourth Quarter and Year-End Results; Increases Total Risk-Based Capital to 11.46% Vancouver, WA – May 4, 2009 – Riverview Bancorp, Inc. (NASDAQ GSM: RVSB) today reported a net loss of $720,000, or $0.07 per diluted share, for the fourth quarter ended March 31, 2009 compared to net income of $1.2 million, or $0.11 per diluted share, in the fourth quarter of fiscal 2008. For fiscal year 2009, Riverview reported a net loss of $2.7 million, or $0.25 per diluted share, compared to earnings of $8.6 million, or $0.79 per diluted share, for fiscal 2008.Fiscal 2009 results include a $16.2 million provision for loan losses, compared to a $2.9 million provision for loan losses in fiscal 2008.Financial results for fiscal 2009 also include a $3.4 million non-cash other than temporary impairment (OTTI) charge on an investment security in the second fiscal quarter ended September 30, 2008. “We are pleased that despite the tough current economic conditions we have been able to make steady progress in strengthening the Company.Our fiscal 2009 operating results remained solid with pre-tax, pre-provision earnings increasing to $4.1 million for the quarter, compared to $3.4 million in the prior quarter and $3.6 million for the fourth quarter a year ago,” said Pat Sheaffer, Chairman and CEO.“During the quarter, we further strengthened our already ‘well capitalized’ capital position and we were able to increase our core customer deposits.We believe this reflects strongly on our core business model and our ability to continue to generate future profits.However, we have not been immune to the current economic slowdown in our markets and as such, we increased our provision for loan losses to higher levels than normal.” “Management constantly monitors and manages our liquidity position, considering, among other things our present and anticipated liquidity needs and available sources of liquidity,” stated Sheaffer.“In addition to our solid customer base, we have available to us further sources of liquidity, including additional borrowings from the Federal Home Loan Bank and the Federal Reserve Bank, the sale of certain securities that we have classified as available for sale, borrowings at correspondent banks and wholesale markets, including brokered deposits.” “We also continue to closely monitor our level of capital with the goal of increasing total capital,” said Sheaffer.“We continue to maintain capital levels in excess of the ‘well-capitalized’ regulatory threshold.At March 31, 2009, our total risk-based capital and Tier 1 leverage capital ratios increased to 11.46% and 9.50%, respectively, compared to 10.73% and 8.82% at December 31, 2008.With our growing capital and current liquidity position, we are confident that Riverview remains well positioned to work through the challenges presented by this difficult economic period.” Riverview’s actual and required minimum capital amounts and ratios are presented in the following table: March 31, 2009 Actual Adequately Capitalized Well Capitalized Amount Ratio Amount Ratio Amount Ratio Total Capital (To Risk-Weighted Assets) $ 94,654 11.46 % $ 66,080 8.00 % $ 82,599 10.00 % Tier 1 Capital (To Risk-Weighted Assets) 84,300 10.21 33,040 4.00 49,560 6.00 Tier 1 Capital (To Adjusted Tangible Assets) 84,300 9.50 35,502 4.00 44,377 5.00 Credit Quality RVSB Fourth Quarter Fiscal 2009 Results May 4, 2009 Page 2 “The housing market remained weak in our primary service area during the fourth quarter, resulting in increased delinquencies and non-performing assets,” said Dave Dahlstrom, EVP and Chief Credit Officer.“However, we continue to allocate a considerable amount of resources to monitor credit quality.” Non-performing loans decreased slightly to $27.6 million, or 3.44% of total loans, at March 31, 2009, compared to $28.4 million, or 3.46% of total loans, three months earlier.Total non-performing loans consist of thirty-four loans and twenty-nine lending relationships.Land acquisition and development loans and speculative construction loans continue to be the primary driver in our non-performing loans, representing $18.7 million, or 68%, of the total non-performing loan balance at March 31, 2009.The remaining balance includes seven commercial loans totaling $6.0 million, eight residential real estate loans totaling $1.3 million and two multi-family mortgage loans totaling $1.5 million. All of the loans are to borrowers located in Oregon and Washington, with the exception of one land acquisition and development loan totaling $1.4 million to a long-time Washington-based customer who has property located in Southern California. Riverview had $14.2 million in other real estate owned (OREO) at March 31, 2009, compared to $3.0 million at December 31, 2008.Included in OREO are thirty-two properties limited to sixteen lending relationships.These properties consist primarily of eleven single-family homes totaling $2.4 million (all of which were former speculative construction properties), seventeen residential building lots totaling $1.9 million, three finished subdivision properties totaling $4.6 million, one land development property totaling $5.0 million and one multi-family property totaling $269,000.All properties are located in Oregon and Washington. The provision for loan losses was $5.0 million for the fourth quarter, compared to $1.2 million during the prior linked quarter and $1.8 million in the fourth quarter a year ago.For fiscal 2009 the provision for loan losses totaled $16.2 million, compared to $2.9 million in fiscal 2008.This elevated provision for loan losses reflects the continued deterioration of the local economy and the resulting impact on our construction and land development loan portfolios.We anticipate that credit costs will remain elevated in 2009. The allowance for loan losses, including unfunded loan commitments of $296,000, was $17.3 million, or 2.15% of total loans at March 31, 2009 compared to $16.5 million, or 2.01% of total loans at December 31, 2008 and $11.0 million, or 1.44% of total loans, at March 31, 2008.Net loan charge-offs were $4.3 million for the quarter ended March 31, 2009, compared to $1.1 million for the previous linked quarter and $618,000 for the fiscal fourth quarter a year ago.During the quarter, the Company recorded charge-offs of $3.3 million in land development and speculative construction loan balances. Balance Sheet Review Net loans increased 4% to $784 million at March 31, 2009, compared to $757 million a year ago.At December 31, 2008 net loans were $805 million.Commercial and commercial real estate loans account for 72% of the total loan portfolio and construction loans account for only 17% of the total loan portfolio at March 31, 2009. The Company’s commercial real estate portfolio continues to perform extremely well.As of March 31, 2009, there were no loans in this portfolio that were more than 30 days past due.In addition, the Company has had no charge-offs in this portfolio in fiscal 2008 or 2009. During the past year, Riverview has remained focused on reducing its level of residential construction loans.Speculative construction loans represent $57.8 million of the residential construction portfolio at March 31, 2009 compared to $80.7 million a year ago, representing a decrease of 28.4% during the past year. Total deposits were $670 million at March 31, 2009, compared to $690 million at December 31, 2008, and $667 million at March 31, 2008.The decrease in total deposits in the fourth quarter was a result of the reduction in the Company’s portfolio of brokered deposits by $16.0 million.As of March 31, 2009, the Company had $19.9 million in wholesale-brokered deposits, representing less than 3% of total deposits.Non-interest checking balances represented 13% of total deposits and interest bearing checking balances represented 14% of total deposits. RVSB Fourth Quarter Fiscal 2009 Results May 4, 2009 Page 3 “We continue to rely on our long standing customer base to grow core deposits,” said Sheaffer.“Core deposits (comprised of checking, savings and money market accounts) increased $10.8 million during the quarter and currently accounts for 58.6% of total deposits, up from 55.3% at December 31, 2008.Retail certificates of deposits totaled $257.8 million, or 38.5% of total deposits.”In total, customer relationships comprised 97% of total deposits at March 31, 2009. Shareholders’
